Title: To James Madison from George Joy, 19 December 1810 (Abstract)
From: Joy, George
To: Madison, James


19 December 1810, Copenhagen. “I am yet unadvised of the fate of my Letters that were put on shore at Gottenburg; and such of the Duplicates that I have sent to replace them … save that these last have passed safely into Sweden. I therefore give this an entirely different direction.” In a postscript lists the papers enclosed: Joy to JM, 8 Oct. 1810 and October 1810; cabinet secretary to Joy, 27 Nov. 1810; Joy to Count Rosenkrantz, 11 Dec. 1810 (“the last enclosed to Mr. Secry Smith, 13 Inst:”); and Joy to Robert Smith, 13 and 14 Dec. 1810. Apologizes for the “slovenly Manner” of his dispatches, but he cannot afford “any regular Aid.” “I am to this hour without a shilling Compensation in this business; tho’ I never was more laboriously occupied by Night or by Day.”
